DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

	Applicant’s amendment to the claims, filed on 12/23/2020, is acknowledged.  Entry of amendments are accepted and made of record.

Response to Arguments/remarks
	Applicant’s remarks, see pp. 10 - 11, with respect to the objection to the specification (title), have been fully considered and are persuasive.  Therefore, the objection has been rendered moot.
	
	Applicant’s arguments, see pp. 10 - 11, with respect to the rejection of claim(s) 13 under 35 U.S.C. §112 (b), as being indefinite, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

	Applicant’s arguments, see pp. 10 - 12,  with respect to the rejection of claim(s) 1,. 5, 6, 12 and 13 under 35 U.S.C. §102 (a)(1), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Applicant’s remarks, see pg. 13, with respect to new claims have been fully considered and are persuasive.

Claims 1 - 26 are pending in the instant application.
Claims 8 and 21 – 25 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Maksymonko on March 30, 2021, March 31, 2021 and April 2, 2021.
The application has been amended as follows:

Claim 1, line 14, change “a non-metal material”
to - - a material that includes at least one element that is not a metal - -.

Claim 9, line 4, change “convex,”


Claim 11, line 4, change “minimum line widths”
to - - a line width - -.

Claim 14, line 13, change “a non-metal material”
to - - a material that includes at least one element that is not a metal - -.


Allowable Subject Matter
Claims 1 – 7, 9 – 20 and 26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a semiconductor device, comprising: 
a semiconductor substrate including a first region and a second region;
an interlayer insulating layer on the semiconductor substrate, the interlayer insulating layer including:
a second metal pattern in a second opening; and 

the filling pattern is formed of a material that includes at least one element that is not a metal, and 
a top surface of the at least one first metal pattern is located at the substantially same level as a top surface of the interlayer insulating layer or at a higher level than the top surface of the interlayer insulating layer 
as recited in claim 1; further,
a semiconductor device, comprising:
a second metal pattern filling a portion of a second trench; and
a filling pattern filling a remaining portion of the second trench having the second metal pattern therein, wherein:
a top surface of the filling pattern is closer to the semiconductor substrate than a top surface of the first metal pattern
as recited in claim 14; and further,
a semiconductor device, comprising:
a second metal pattern in a second opening; and 
a filling pattern on the second metal pattern in the second opening, wherein:
the filling pattern is formed of a material that includes at least one element that is not a metal,
the at least one first metal pattern has a rounded top surface that is upwardly convex, and the filling pattern has a rounded top surface that is downwardly concave
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818